ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE of 16 June 2021 is entered.
	Claims 1 and 6 were canceled by Applicant while claims 7 and 10 were canceled by Examiner’s Amendment in the Notice of Allowance mailed 17 May 2021. Claims 2-5, 8, and 9 are pending and are being examined on the merits.
	The Election/Restriction requirement of 7 April 2020 remains in effect.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 10 directed to methods non-elected without traverse.  Accordingly, claims 7 and 10 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 and 22 June 2021 were filed after the mailing date of the Notice of Allowance on 17 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
The Examiner’s Amendment of record in the Notice of Allowance mailed on 17 May 2021 remains in effect.

Allowable Subject Matter
Claims 2-5, 8, and 9 are allowed.
The claims are allowed for the reasons of record as mailed on 17 May 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658